Citation Nr: 0208093	
Decision Date: 07/18/02    Archive Date: 07/29/02

DOCKET NO.  96-49 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to July 
1970.  His claim comes before the Board of Veterans' Appeals 
(Board of BVA) on appeal from a September 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Des Moines, Iowa (RO). 


FINDINGS OF FACT

1.  The RO last denied the veteran's claim of entitlement to 
service connection for PTSD in February 1995.

2.  The RO notified the veteran of the decision and advised 
him of his appellate rights by letter dated the same month, 
but the veteran did not file a notice of disagreement with 
the RO's decision.

3.  The evidence associated with the claims file subsequent 
to the RO's February 1995 decision bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled, is so 
significant that it must be considered to decide fairly the 
merits of the claim.

4.  The veteran's PTSD symptoms have not been attributed to a 
verified in-service stressor. 


CONCLUSIONS OF LAW

1.  The February 1995 decision, in which the RO denied 
entitlement to service connection for PTSD, is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2001).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.304(f) (2001), as amended by 67 Fed. Reg. 10,330-
10,332 (Mar. 7, 2002) (to be codified as amended at 38 C.F.R. 
§ 3.304(f)), and 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.102). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for PTSD.  
The RO denied the veteran entitlement to this benefit in 
September 1996, and the veteran appealed this decision.

During the pendency of the appeal, the President signed into 
law legislation that redefines VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Thereafter, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the duty to notify provisions of the VCAA apply to claimants 
who seek to reopen a claim by submitting new and material 
evidence.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002).  

Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a letter dated March 
2001, the RO notified the veteran of the change in the law 
and indicated that it would be developing and considering the 
veteran's claim pursuant to that law.  Thereafter, as 
explained in greater detail below, the RO indeed took action 
that is consistent with the notification and assistance 
provisions of the VCAA.  In light of the foregoing, the 
Board's decision to proceed in adjudicating this claim does 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

By rating decision dated March 1993, the RO initially denied 
the veteran entitlement to service connection for PTSD on the 
basis that there was no evidence of record diagnosing PTSD, 
only evidence establishing that the veteran had heroin and 
cocaine dependence.  The RO notified the veteran of this 
decision in a letter dated April 1993, but the veteran did 
not submit a timely notice of disagreement with that 
decision.  Rather, in a VA Form 21-4138 (Statement in Support 
of Claim) received in July 1994, beyond the time period 
allowed by law to initiate an appeal, the veteran expressed 
disagreement with the RO's decision.  The March 1993 decision 
is thus final under 38 U.S.C.A. § 7105 (West 1991). 

In October 1994, the veteran filed another claim for service 
connection for PTSD.  By rating decision dated February 1995, 
the RO denied this benefit on different bases.  Specifically, 
the RO found that the veteran had been diagnosed with 
alcohol, cocaine and marijuana dependence, psychoactive 
substance abuse, a personality disorder, passive aggressive 
and antisocial personality traits, anxiety disorder, 
depressive disorder, and PTSD.  The RO intimated that the one 
diagnosis of PTSD did not constitute a "clear diagnosis" of 
PTSD, which the regulatory provisions that were then in 
effect required.  The RO also found that the veteran had not 
provided sufficiently specific information to verify a 
stressor, but rather had argued that, although he was not in 
combat, just being in Vietnam was bad enough, and that while 
he was there, he witnessed servicemen being killed and bodies 
being blown apart, experienced bombings in the night, and 
developed a distrust of others.  The RO concluded that 
service in a combat zone was not sufficient to support a 
diagnosis of PTSD.  

In denying the veteran's claim, the RO considered the 
veteran's service medical and personnel records, VA and 
private outpatient treatment records and hospitalization 
reports, written statements of the veteran, his former spouse 
and his mother, and a December 1994 VA examination report.  
The RO notified the veteran of the February 1995 decision and 
advised him of his appellate rights by letter dated the same 
month.

The law provides that a notice of disagreement must be filed 
within one year from the date of mailing of notice of the 
result of an RO's decision in order to initiate an appeal of 
the determination.  38 U.S.C.A. § 7105(a), (b)(1) (West 
1991).  If no notice of disagreement is filed within the 
prescribed period, the decision becomes final.  38 U.S.C.A. § 
7105(c) (West 1991).  The veteran in this case did not file a 
notice of disagreement with the RO's February 1995 decision; 
therefore, the decision is final.

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  Under the former version of 38 C.F.R. § 3.156(a), 
which is applicable to the veteran's May 1996 claim to 
reopen, "new and material evidence" is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000); see 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.156(a) (effective 
August 29, 2001)); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  New evidence submitted to reopen a claim 
will be presumed credible solely for the purpose of 
determining whether the claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In 1999, the Court developed an analysis to be followed when 
deciding a claim to reopen.  Elkins v. West, 12 Vet. App. 
209, 218-19 (1999) (en banc) (holding that the adjudicator 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a), and if so, 
reopen the disallowed claim and then decide whether the claim 
is well grounded pursuant to 38 U.S.C.A. § 5107(a)); see also 
Winters v. West, 12 Vet. App. 203, 206- 207 (1999) (en banc) 
(holding that if the adjudicator finds the claim well 
grounded, he or she must ensure that the VA has fulfilled its 
duty to assist the veteran in developing his claim and then 
adjudicate the merits of that claim), overruled on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).

Due to the enactment of the VCAA, however, the adjudicator 
may no longer analyze claims to reopen in the manner 
developed by the Court in 1999.  VCAA, Pub. L. No 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  Rather, after the adjudicator 
finds that new and material evidence has been submitted and 
reopens the claim, he or she need not determine whether the 
claim is well grounded.  Instead, the adjudicator must 
determine whether the VA has fulfilled its duty to assist the 
appellant in developing his claim, and if so, decide the 
merits of that claim.

The pertinent evidence that has been associated with the 
veteran's claim file since the RO's February 1995 decision 
includes VA outpatient treatment records and hospitalization 
reports, a January 1997 VA examination report, written 
statements of the veteran and his representative, and records 
from the Social Security Administration (SSA).  With the 
exception of some of the VA and private outpatient treatment 
records and hospitalization reports, this evidence is neither 
cumulative nor redundant of evidence previously submitted to 
agency decisionmakers.  Therefore, the Board finds that it is 
new.  The Board also finds that the evidence is material 
because it bears directly and substantially upon the specific 
matter under consideration, and by itself and in connection 
with evidence previously assembled, is so significant that it 
must be considered to decide fairly the merits of the claim.  

The new evidence does not provide sufficiently specific 
information to verify the veteran's alleged stressors, and 
the absence of this type of information formed one of the 
bases of the RO's February 1995 denial of the veteran's claim 
for service connection for PTSD.  It does, however, further 
substantiate that the veteran has PTSD.  The medical evidence 
that has been submitted since February 1995 provides 
additional diagnoses of PTSD.  It confirms that, since 1995, 
the veteran has continued to receive psychiatric and 
substance abuse treatment, and has been diagnosed with a 
variety of psychiatric and substance abuse disorders, 
including PTSD on occasion in 1996.  Even assuming these 
findings did not provide a clearer diagnosis of PTSD, they 
would still be sufficient to reopen the veteran's claim 
because, since the RO last denied this claim, the provision 
of 38 C.F.R. § 3.304(f) was amended and this provision now 
requires medical evidence diagnosing the condition, rather 
than requiring a "clear," diagnosis of PTSD.     

Having determined that new and material evidence has been 
submitted, the Board reopens the veteran's claim of 
entitlement to service connection for PTSD.  The Board must 
now decide whether VA fulfilled its duty to assist the 
veteran in developing this claim, and if so, decide the 
merits thereof.

As required by the VCAA, VA notified the veteran of the 
information needed to substantiate his claim and explained to 
him who was responsible for obtaining such information.  See 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); see also 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (holding that both the statute and regulation clearly 
require the Secretary to notify the claimant which evidence, 
if any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the Secretary).  For instance, 
in a letter dated March 1993, the RO requested the veteran to 
submit a complete, detailed description of his alleged 
stressors, including dates and places the incidents occurred, 
the unit to which he was assigned at that time, and the names 
of any individuals who died during the incidents.  The RO 
also requested the veteran to submit reports from private 
physicians and to furnish the dates and names of VA 
facilities where he had received PTSD treatment so that the 
RO could obtain records of this treatment.  In other letters 
dated November 1994, May 1996 and June 1996, the RO requested 
the veteran to submit the same evidence that was described in 
the March 1993 letter.  

In addition, in a rating decision dated September 1996, a 
letter notifying the veteran of that decision, another letter 
dated March 2001, a statement of the case issued in September 
1996, and supplemental statements of the case issued in 
August 1997, August 1998, November 1998, January 1999, and 
February 2002, the RO informed the veteran of the reasons for 
which his claim had been denied and of the evidence needed to 
substantiate his claim, notified the veteran of all 
regulations pertinent to his claim, advised the veteran that, 
in the absence of more detailed stressor information, the RO 
could not attempt to verify his alleged stressors, and 
provided him an opportunity to elaborate on his alleged 
stressors, including during a hearing.  

As well, as required by the VCAA, VA fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claims.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to his claim, including VA and 
private outpatient treatment records and hospitalization 
reports and records from the Social Security Administration.  
The veteran has not reported, and Board is not aware of, any 
other medical evidence that needs to be obtained in support 
of this claim.  In addition, the RO developed the medical 
record to the extent necessary to decide the veteran's claim.  
In December 1994 and January 1997, the RO afforded the 
veteran VA examinations, during which examiners discussed the 
nature of the veteran's psychiatric symptomatology. 

During the pendency of this appeal, the veteran and his 
representative requested VA to develop further this claim by, 
in part, obtaining morning reports for the purpose of 
verifying that the veteran's alleged stressors actually 
occurred.  The RO did not comply with this request.  Given 
the inadequate stressor information that the veteran has 
provided, despite requests for more detail, which is 
discussed below, the Board too believes that any such attempt 
at verification, at this point,  would be futile.  Compare 
Pentecost v.Principi, No. 00-2083 (U.S. Vet. App. May 24, 
2002) (where the veteran's morning reports were secured after 
he provided stressor information that included the date 
(month and year) and location (a particular air base) of the 
incidents).

As previously indicated, on numerous occasions since 1993, 
the RO has notified the veteran of the information needed to 
substantiate his PTSD claim and has explained to him who is 
responsible for obtaining such information.  In so doing, the 
RO often discussed its inability to attempt verification 
without more detailed stressor information and provided the 
veteran multiple opportunities to submit such information.  
The veteran's representative also endeavored to obtain more 
detailed stressor information by telephoning the veteran and 
engaging in "an extensive conversation" in August 2001.  
Despite the fact that VA and the veteran's representative 
emphasized the importance of submitting such information, the 
veteran never identified the specific dates and places of the 
alleged stressor incidents, the specific units to which he 
was assigned at that time, or the names of the individuals 
who were injured or killed during those incidents.  This is 
unfortunate as VA's duty to assist is not a one-way street.  
If the veteran wishes help, he cannot passively wait for it 
in those circumstances where his own actions are essential in 
obtaining the putative evidence.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (holding that it is not an 
impossible or onerous task for appellants who claim 
entitlement to service connection for PTSD to supply the 
names, dates and places of events claimed to support a PTSD 
stressor). 

The VCAA does not require remand of all claims pending on its 
effective date.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001.  In this case, the RO notified the veteran of the 
evidence needed to substantiate his claim and obtained and 
fully developed all relevant evidence necessary for the 
equitable disposition of that claim.  Given the veteran's 
lack of cooperation, further development would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (holding that strict adherence to legal 
requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran). 

The veteran seeks service connection for PTSD.  The 
regulation governing this type of claim, 38 C.F.R. § 
3.304(f), was amended twice while the veteran's appeal was 
pending.  The first amendment, which became effective March 
7, 1997, serves primarily to codify the Court's decision in 
Cohen v. Brown, 10 Vet. App. 138 (1997) and to bring 38 
C.F.R. § 3.304(f) in line with the governing statute, 38 
U.S.C.A. § 1154(b) (West 1991), which relaxes certain 
evidentiary requirements for PTSD claimants who have combat-
related stressors.  The second amendment, which became 
effective March 7, 2002, addresses the type of evidence that 
may be considered relevant in corroborating the occurrence of 
a stressor in claims for service connection for PTSD 
resulting from personal assault.  This amendment does not 
substantively affect the veteran's claim.

As previously indicated, where the law or regulations change 
while an appeal is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas, 1 Vet. App. at 312-313.  In this case, the 
RO did not notify the veteran of the first amendment or 
consider the veteran's PTSD claim under both the former and 
revised regulations.  However, because the old and new 
criteria for evaluating PTSD claims are substantially the 
same, neither version of the regulation is more favorable to 
the veteran. 

To establish entitlement to service connection for PTSD under 
the former regulation, the veteran must submit medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (1996).  
Under the revised regulation, the veteran must submit medical 
evidence diagnosing the condition in accordance with Sec. 
4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2001).  

Both the former and revised regulations require a diagnosis 
of PTSD, evidence which, as previously noted, has been 
submitted in this case.  This evidence satisfies the first 
element of a PTSD claim under the revised criteria of 38 
C.F.R. § 3.304(f), because it shows that the veteran has been 
diagnosed on at least one occasion as having PTSD.  This 
evidence, specifically, a report of VA examination conducted 
in December 1994, satisfies the second element of a PTSD 
claim under both the former and revised criteria of 38 C.F.R. 
§ 3.304(f), because it links the veteran's PTSD to stressful 
incidents he reportedly experienced during service, including 
his claims of witnessing GIs killing each other and bodies 
being blown about after explosions.  Having submitted a 
diagnosis of PTSD that is linked to a claimed in-service 
stressor, the Board must now determine whether the record 
contains credible supporting evidence that any of the claimed 
in-service stressors occurred.  

The Court has held that, in adjudicating a claim for PTSD, 
the evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through 
military citation or other appropriate evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence of their actual occurrence, provided the 
testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental or 
corroborative evidence is necessary.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (2001).  In determining 
whether the veteran participated in combat, the veteran's 
oral and written testimony will be weighed together with the 
other evidence of record.  Cohen v. Brown, 10 Vet. App. 128, 
146 (1997).  

In a precedent opinion, VA's General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6,256-6,258 
(2000).  The General Counsel also indicated that the 
determination of whether a veteran engaged in combat with the 
enemy necessarily must be made on a case-by-case basis, and 
that absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.  

The veteran initially claimed that his PTSD resulted from 
just being in Vietnam, and that he experienced bombings in 
the night and developed a distrust of others.  Later, he 
alleged that he engaged in combat.  During the VA PTSD 
examination conducted in December 1994, he reported that he 
continued to experience intrusive memories of that combat.  
Since then, the veteran has not identified a particular 
combat incident, but has reported general combat experiences, 
including being mortared.  The evidence of record does not 
confirm the veteran's participation in combat.  The veteran's 
DD Form 214 does not show that he received any commendations 
or awards typically awarded primarily or exclusively for 
circumstances related to combat, such as the Combat 
Infantryman Badge, Purple Heart, or any other similar 
citation, and the veteran has not provided sufficiently 
detailed stressor information to attempt to verify such 
combat.  Moreover, with regard to the information he has 
provided, the variations in his descriptions of the claimed 
stressors are significant, thereby suggesting a lack of 
credibility on his part that weakens the probative value of 
his statements.  See Cohen v. Brown, 10 Vet. App. 128, 146 
(1997).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."  In the three previously noted 
cases, the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (MANUAL 21-1), which has now been 
revised as to "Evidence of Stressors in Service" to read, 
in part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the MANUAL 21-1 October 1995 revision, the 
Court has held that the requirement in 38 C.F.R. § 3.304(f) 
for "credible supporting evidence " means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166  (1996).

As previously indicated, the veteran initially claimed that 
his PTSD resulted from just being in Vietnam and that he 
experienced bombings in the night and developed a distrust of 
others.  Later, during a VA PTSD examination in December 
1994, he reported having witnessed GIs killing each other and 
bodies being blown apart.  

In a VA Form 21-4138 received in May 1996, the veteran 
indicated that he moved to Cao Lanh with his unit, had convoy 
duty and was mortared four times.  In a VA Form 21-4138 
received in June 1996, he reported that the most he could 
remember was being assigned to Military Assistance Command 
Vietnam (MACV) and being stationed with a number of 
subordinate units.  He continued that, "In May, June and 
July I was at Bac Lieu and Vinh Loi Province where we came 
under attack."  In a handwritten statement submitted to the 
Secretary of the VA in September 1996, he indicated that he 
had difficulty remembering events that happened during the 
prior week, let alone events that happened over thirty years 
ago.  In VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in December 1996, he noted having seen death all the 
time in Vietnam.  During a VA examination in January 1997, 
the veteran reported no stressors related to his period of 
active service.  In October 2000, he submitted a map he had 
drawn of Vietnam.  Thereon, he circled the cities in which he 
served, but he did not identify any stressors experienced 
while serving in those cities.  

Finally, in a written statement submitted in August 2001, the 
veteran's representative indicated that he had had a lengthy 
conversation with the veteran regarding his claimed stressors 
and had learned the following facts during that conversation: 
(1) While in Vietnam, the veteran suffered repeated mortar 
attacks while on convoy; (2) On one occasion, a serviceman in 
the United States Air Force was hit in the neck with a 
triangular piece of shrapnel, which killed him instantly; and 
(3) That same evening at a base camp at "(Ha Long??)," 
there was a mortar attack, during which a 1st or 2nd 
Lieutenant ran out of the command post, sustained a direct 
hit and was destroyed.  The veteran was unable to provide the 
dates of these incidents and the names of the individuals 
involved.  Rather, he indicated that the incidents occurred 
during the TET offensive and that, at that time, Colonel 
[redacted] was in command of MACV.  

The veteran clearly has provided nothing more than general 
information regarding his alleged stressors and without some 
additional detail there is insufficient information to 
warrant further efforts to verify his claimed stressors.  He 
has not identified specific dates or locations of the alleged 
incidents, the units to which he was assigned when the 
incidents occurred, or the names of the individuals who were 
injured or killed during the incidents.  

Inasmuch as the veteran has not submitted evidence showing 
that he engaged in combat and his PTSD symptoms have not been 
attributed to a verified in-service stressor, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application. 


ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened.

Entitlement to service connection for PTSD is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

